BOWEN, Presiding Judge.
Andrews was convicted for burglary in the second degree and sentenced to ninety-nine years’ imprisonment as a habitual offender. We have examined the seven issues raised by the appellant and find them to be without merit.
Burglary in the second degree is a Class .B felony. Alabama Code 1975, § 13A-7-6(c). The defendant had four prior felony convictions. Therefore, under the Habitual Felony Offender Act, the defendant must be punished for “life in the penitentiary.” § 13A-5-9(c)(2).
This cause is remanded to the Circuit Court of Mobile County with directions that the defendant’s sentence of ninety-nine years’ imprisonment be set aside and the defendant be sentenced to life imprisonment.
REMANDED WITH DIRECTIONS.
All Judges concur.
ON RETURN TO REMAND
BOWEN, Presiding Judge.
On remand, the trial court properly sentenced the defendant to life imprisonment.
The judgment of the circuit court is affirmed.
OPINION EXTENDED; AFFIRMED.
All Judges concur.